DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 12/08/17 are accepted.

Claim Rejections - 35 USC § 101
	In view of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 5-11, and 13 qualify as eligible subject matter under 35 U.S.C. 101. With respect to independent claim 1, under step 2A, prong two, the limitation of “configured to cause the base member to stop traveling” is indicative of integration into a practical application because it applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). In this case, the machine is the traveling base member that contains the sensor unit installed therein. Independent claims 10-11 contain a similar limitation. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al (JP09281089A - Please note previously attached machine translation) in view of Ishihara (JP 56021030 A).

With respect to claim 1, Kikuta et al discloses:
A pipe defect detection system (abstract; figures 1-2) comprising:
a base member (figures 1-2, reference 10 disclose an in-pipe traveling carriage that is broadly construed to serve as the claimed base member)
a sensor unit installed in the base member (Paragraph 0014 discloses sensor group 18 with various sensors 18a-d, which could broadly be construed to serve as the claimed sensor unit. Paragraphs 0015-0016 discloses an electromagnetic ultrasonic probe 20 that can also be construed to serve as the claimed sensor unit.) 
a first detection unit configured to detect a sign indicating the possibility of a presence of a defect (Paragraph 0004 states, “In this method, an abnormal location such as a reduced thickness portion is inspected over the entire region in the tube circumferential direction by the first ultrasonic wave propagating in the tube circumferential direction from the location where the ultrasonic wave is excited by the electromagnetic ultrasonic unit. This is due to the fact that ultrasonic waves are reflected when there are discontinuous parts (acoustic impedance steps) on the ultrasonic properties such as thinned parts and cracks. An abnormal location can be checked.” (emphasis mine). The examiner broadly construes the disclosure of reduced thickness portions and cracks to anticipate both “a defect,” as well as “a sign indicating the possibility of a presence of a defect.” For example, one of ordinary skill in the art could construe a reduced thickness portion to be a defect from the idealized situation of a non-reduced thickness portion. On the other hand, one of ordinary skill in the art could construe a crack to be a defect and the presence of a thinned part to merely be a sign that a crack might appear. Furthermore, one of ordinary skill in the art could construe a leak to be a defect and the presence of a crack to merely be a sign that a leak might appear. Because the claims do not explicitly define and distinguish what constitutes a “defect” as opposed to “a sign indicating the possibility of a presence of a defect,” all of the above interpretations are permissible under broadest reasonable interpretation (BRI).) on the basis of a sound or an image collected by the sensor unit (paragraph 0004 - “Ultrasonic” suggests “sound.” See also paragraph 0012, which explicitly uses the phrase, “electromagnetic sound wave unit.” See also paragraph 0015, which explicitly uses the phrase “ultrasonic sound velocity.”) while the base member travels at a first speed (paragraph 0009 states, “An in-pipe inspection apparatus according to the present invention that performs the above-described pipe inspection method includes an in-pipe traveling carriage capable of traveling in the tubular body along the axial direction and the circumferential direction in order to inspect the tubular body.” 
a drive control unit configured to cause the base member to stop traveling in a case where the sign indicating the possibility of the presence of the defect is detected (paragraph 0018 states, “Defects (especially reduced thickness portions) are detected by evaluating reflected echoes and/or transmitted echoes of excited plate waves … When a defect is detected in #8, the driving of the traveling motors 14a and 15a is stopped, and the axial traveling of the in-pipe traveling carriage 10 is stopped (# 10).” As discussed above, what Kikuta et al construes as a “defect” can also read on the claimed “sign indicating the possibility of the presence of the defect.” For example, in this case, Kikuta et al refers to reduced thickness portions as a defect, but one of ordinary skill in the art can also construe reduced thickness portions as a sign indicating the possibility of the presence of a crack defect.)
a second detection unit configured to detect a predetermined defect on the basis of the sound or the image collected by the sensor unit (paragraph 0018 states, “At the same time, the second ultrasonic wave propagating in the pipe radial direction by the electromagnetic ultrasonic probe 20, here, the longitudinal wave is excited …” The second ultrasonic wave anticipates the claimed “second detection unit.”)
With respect to claim 1, 
while the base member is stopped
With respect to claim 1, Ishihara discloses:
while the base member is stopped (The abstract of Ishihara states, “To accurately and readily detect the location of the leakage defect of the pipeline by moving a travelling means equipped with a sensing element to sense high-frequency acoustic noises in a subsidiary pipe provided along the pipeline through clamps ... The travelling means 8’ travels in the subsidiary pipe 3 provided along the pipeline 1 through clamps 2, and repeats a cycle: detecting the clamp 2, stopping travelling, pressing a sensing element 7’, sensing high-frequency acoustic noises, transmitting and resuming travelling. During this, an analyzing means analyzes the signal sent from at every clamp 2 in order to detect the location of a leakage defect.” (emphasis mine). Here, Ishihara teaches incrementally stopping and sensing at various locations before continuing to travel. Applying the principles of Ishihara to the invention of Kikuta et al would allow for the base member of Kikuta et al to stop at various positions while using the ultrasonic probe 20 to detect defect information from those positions.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishihara into the invention of Kikuta et al for the purpose of detecting defects while the traveling member is stopped. This provides the benefit of aiding any analysis means in pinpointing the precise location of a defect. 

With respect to claim 2, Kikuta et al, as modified, discloses:
a driving unit that causes the base member to travel (Kikuta et al figure 4, references 14a-15a)

With respect to claim 5, Kikuta et al, as modified, discloses:
wherein the driving control unit is further configured to cause the base member to start traveling at a predetermined timing after the driving control unit causes the base member to stop traveling (paragraph 0018 of Kikuta et al discloses stopping the motors at step # 10, and then driving the motors again at step # 14. Additionally, the abstract of Ishihara discloses a repeating cycle of stopping and resuming traveling.)

With respect to claim 6, Kikuta et al, as modified, discloses:
wherein the predetermined timing is: a timing at which a predetermined period of time has passed from a timing at which the base member is caused to stop traveling; a timing at which a predetermined amount of data is collected by the sensor unit during stopping of the base member; or a timing at which detection processing by the second detection unit is ended (Kikuta et al paragraph 0018 states, “When a defect is detected in #8, the driving of the traveling motors 14a and 15a is stopped, and the axial traveling of the in-pipe traveling carriage 10 is stopped … Subsequently, the front wheels 12 and the rear wheels 13 are steered … 

With respect to claim 7, Kikuta et al, as modified, discloses:
wherein the second detection unit is configured to, in a case where the first detection unit detects the sign indicating the possibility of the presence of the defect, start processing of detecting the predetermined defect (Kikuta et al paragraph 0018 teaches when rough inspection is performed and a defect is detected, a fine inspection is also performed.)

With respect to claim 8, Kikuta et al, as modified, discloses:
wherein the sensor unit has a first mode and a second mode having a lower accuracy in information collection than the first mode (Kikuta et al paragraph 0018; “first mode” can be interpreted as the mode corresponding to “fine inspection,” while the “second mode having lower accuracy in information collection” can be interpreted as the mode corresponding to “rough inspection.” Alternatively, the “first mode” can be interpreted as the mode corresponding to “rough inspection,” while the 
the sensor unit being configured to transition to the first mode in a case where the first detection unit detects the sign indicating the possibility of the presence of the defect (Kikuta et al paragraph 0018 discusses performing a “fine inspection” when a defect for “rough inspection” is detected. As stated in paragraph 0018, “At the same time, the entire region of the tube is roughly inspected, by scanning the electromagnetic ultrasonic probe 20 in the axial direction, and when an abnormal portion is found, the ultrasonic wave propagating in the tube radial direction is excited and scanned in the tube circumferential direction.” This would read on the claimed limitation. What would also read on the claimed limitation is when there is a transition from a “no defect” normal traveling mode to a situation “[W]hen a defect is detected in #8, the driving of the traveling motors 14a and 15a is stopped, and the axial traveling of the in-pipe traveling carriage 10 is stopped …”)

With respect to claim 9, Kikuta et al, as modified, discloses:
wherein the base member is configured to travel inside piping (Kikuta et al figures 6-7; Kikuta et al paragraph 0013 states, “FIG. 2 shows a state of traveling in the circumferential direction in the pipe.”)
wherein the second detection unit is configured to detect a defect in the piping (Kikuta et al paragraph 0018; fine inspection described)

Claim 10 represents the method claim version of claim 1. It is rejected for similar reasons as those given with respect to claim 1 above.

Claim 11 represents the non-transitory storage medium version of claim 1. It is rejected for similar reasons as those given with respect to claim 1 above.

With respect to claim 13, Kikuta et al, as modified, discloses:
wherein the sign indicating the possibility of a presence of a defect is the presence of a mounting pipe, a coupling joint, or a joint between pipes (The claims do not define what constitutes a “mounting pipe.” The applicant’s specification also does not define the term. It merely characterizes the term as an example where defects easily occur (paragraph 0049). Since it was established above that the pipe of Kikuta et al, with a reduced thickness portion, represents a location where defects can easily occur, the pipe of Kikuta et al will broadly be construed to serve as a mounting pipe, as any pipe can be mounted to some supporting structure.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-11, and 13 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noffsinger et al (US Pat 8914171) discloses a route examining system and method.
Lam et al (US PgPub 20030033881) discloses a tubular member flaw detection.
Lam et al (US PgPub 20030172735) discloses flaw detection in tubular members.
Kinoshita et al (US PgPub 20160282219) discloses a leakage determination system and leakage determination method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        03/05/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862